DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species B, drawn to Fig. 4, claims 1-4 and 14-15, in the reply filed on 08/19/2022 is acknowledged.
Upon further consideration, the Examiner has determined that claim 10 may be examined together with the elected species without serious burden. Claim 10 is hereby rejoined.
Claims 5-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.
Specification
The disclosure is objected to because of the following informalities: 
At [128], the specification recites “include only the touch driving period TPi … in the idle mode.” This is inconsistent with the appearance of Fig. 7, which includes TP1, TP2, TP3, and TP16, rather than TPi.
At [128], the specification recites “TPi in the idle mode can be shorter than the touch driving period TPa in the active mode.” This is inconsistent with the appearance of Fig. 7, wherein TP1 and TP1 are equal in duration, TP2 and TP2 are equal in duration, etc.
At [129], the specification recites “display driving period DPa in the active mode can be larger than the display driving period Dpi in the idle mode.” This is inconsistent with the appearance of Fig. 7, which is devoid of DPi. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “timing controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because: 
Some drawings include solid black shading. See Fig. 1, for example. Solid black shading is not permitted. See 37 CFR 1.84(m).
Heights of at least some letters and numbers do not measure at least 1/8 inch as required by 37 CFR 1.84(p)(3).
Drawing sheet numbering is not larger than numbers used as reference characters to avoid confusion as required by 37 CFR 1.84(t).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “touch sensing circuit ROIL” [56]. The Examiner suggests --touch sensing circuit ROIC-- for consistency with the appearance of ROIC in Fig. 1, for example.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SP (see Fig. 1, for example).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a touch driving circuit being divided into a first mode and a second mode” in lines 3-4. It is unclear in what sense a circuit (which is a structure) can be “divided into” modes (which are not structures). 
Claim 4 recites “the touch sensing functions performed in the first mode”. There is insufficient antecedent basis for this limitation in the claims. No “touch sensing functions” have been previously recited.
Other claims are rejected by virtue of dependency from at least one indefinite claim.
For examination purposes, this limitation within independent claim 1 will be interpreted as the circuit’s function having two modes of functioning, rather than the circuit’s structure being divided into two modes of structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noto (US 20150253927 A1).
As recited in independent claim 1, Noto shows a touch display device (see Fig. 5, for example), comprising: a display panel (see PDA 10 in Fig. 5, which includes display panel 2 labeled DP in Fig. 5) including a plurality of touch electrodes (“display panel has drive electrodes formed to connect to select terminals of the pixels in units of display lines and signal electrodes formed to connect to signal terminals of the pixels, extending in directions in which signal electrodes intersect with the drive electrodes” [0074]); a touch driving circuit (TPC 3) being divided (to the extent understood) into a first mode (see “Normal mode” in Fig. 8) and a second mode (see “Low Power mode” in Fig. 8) according to a touch sensing type (insofar as normal is a touch sensing type and low power is a touch sensing type), and configured to detect a touch presence (“all that is needed is to make a detection about touch or no touch--i.e., identifying a touch coordinate is not required” [0030]) or a touch position (see “position coordinates calculated by the subprocessor 5” [0080]) based on a touch sensing signal received from the plurality of touch electrodes (“periodically integrates signals arising on the X-electrodes X1 to XN through capacitance components such as the capacitances Cxy between the Y-electrodes Y1 to YM driven by the Y-driving part 20 and the X-electrodes X1 to XN, and creates detection data according to the capacitance components” [0078]); and a timing controller (see TPC 3 in Fig. 5) configured to generate a touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” in Fig. 9) so that a touch driving period (see narrower “ON” at the lower left of Fig. 9) in the second mode (see “Low power mode” in Fig. 9) of the touch synchronization signal is shorter than a touch driving period (see wider “ON” at the lower right of Fig. 9) in the first mode (see “Normal mode” in Fig. 9) of the touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” in Fig. 9), and supply the touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” in Fig. 9) to the touch driving circuit (“a Y-driving part which receives drive-control signals from the touch panel controller 3 and drives the Y-electrodes” [0077]).
As recited in claim 2, Noto shows that the first mode (see “Normal mode” in Fig. 8) is a mode for detecting the touch position (see “position coordinates calculated by the subprocessor 5” [0080]), and the second mode (see “Low power mode” in Fig. 8) is a mode for detecting the touch presence (“all that is needed is to make a detection about touch or no touch--i.e., identifying a touch coordinate is not required” [0030]; “it is sufficient to only make detection about touch or no touch, and it is not required to identify a touch coordinate” [0094]).
As recited in claim 3, Noto shows that in the second mode (see “Low power mode” in Fig. 8), the same touch driving signal is simultaneously supplied to the plurality of touch electrodes (During LPS1a, the touch driving signal is simultaneously applied to all odd Y-electrodes. See left side of Fig. 1. During LPS1b, the touch driving signal is simultaneously applied to all even Y-electrodes. See right side of Fig. 1. See also “The low-power scan form LPS1a and the low-power scan form LPS1b alternate to each other … the entire touch detection plane is scanned by performing each of the low-power scans LPS1a and LPS1b once” [0088]).
As recited in claim 4, to the extent understood, Noto shows that in the second mode (Low power mode), at least some (coordinate sensing) of the touch sensing functions (including coordinate sensing, for example) performed in the first mode (Normal mode) are limited (“all that is needed is to make a detection about touch or no touch--i.e., identifying a touch coordinate is not required” [0030]; “it is sufficient to only make detection about touch or no touch, and it is not required to identify a touch coordinate” [0094]).
As recited in claim 10, Noto shows that the timing controller (see TPC 3 in Fig. 5), in the second mode (see “Low Power mode” in Fig. 8), turns off at least part (“cull of lines at intervals of two lines” [0041]) of power control signals (driving signals provided to all Y electrodes during normal mode, but provided to half of Y electrodes at a time during low power mode as shown in Fig. 1, for example) transmitted to the touch driving circuit (see connection between TPC 3 and TP 1 in Fig. 5) in the first mode (see “Normal mode” in Fig. 8).
As recited in independent claim 14, Noto shows a touch driving circuit (including TPC 3 in Fig. 5, for example) comprising: a touch sensing circuit configured to supply a touch driving signal to a display panel including a plurality of touch electrodes (“The semiconductor device includes a touch panel controller (3) which drives Y-electrodes (Y1 to YM) of a touch panel” [0041]), and receive a touch sensing signal received from the plurality of touch electrodes (“The semiconductor device includes a touch panel controller (3) which … takes in signals arising on X-electrodes (X1 to XN) of the touch panel” [0041]); and a touch controller (including subprocessor 5 in Fig. 5) configured to generate (“further has a processor (5) which controls transition of the operation mode” [0038]) a mode control signal (see “OPERATION mode” at top of Fig. 9) according to the touch sensing signal (“The processor makes a determination about whether the detection plane of the touch panel is being touched or not based on detection data detected by the low-power scan in the second mode. The processor causes the operation mode to transition from the second mode to the first mode in case that it is determined as a result of the determination that the detection plane is touched” [0038]), receive a touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” at bottom of Fig. 9) divided into a first mode (see lower right in Fig. 9) and a second mode (see lower left in Fig. 9) according to the mode control signal (see top of Fig. 9), and detect a touch presence (“The processer makes a determination about whether the detection plane is touched or not based on detection data detected by the touch detection scan” [0038]) or a touch position (see “position coordinates calculated by the subprocessor 5” [0080]) according to the touch synchronization signal (see bottom of Fig. 9), wherein the touch synchronization signal (see bottom of Fig. 9) is configured so that a touch driving period (see narrow “ON” in Low power mode at bottom left of Fig. 9) in the second mode (see Low power mode at lower left in Fig. 9) of the touch synchronization signal (see bottom of Fig. 9) is shorter than (compare narrow “ON” in Low power mode at bottom left of Fig. 9 to wide “ON” in Normal mode at bottom right of Fig. 9) a touch driving period (see wide “ON” in Normal mode at bottom right of Fig. 9) in the first mode (see Normal mode at lower right in Fig. 9) of the touch synchronization signal (see bottom of Fig. 9).
As recited in claim 15, Noto shows a touch driving method comprising: receiving (at processor 5) a touch sensing signal (“detection data detected by the touch detection scan” [0068]) from a plurality of touch electrodes (see plural X and Y touch electrodes in Fig. 1, for example) disposed on a display panel (including TP 1 and DP 2 taken together); generating (“The processor causes the operation mode to transition from the second mode to the first mode” [0068]) a mode control signal (see “OPERATION mode” at top of Fig. 9) according to (“in case it is determined as a result of the determination that the detection plane is touched” [0068]) the touch sensing signal (“The processer makes a determination about whether the detection plane is touched or not based on detection data detected by the touch detection scan” [0068]); generating a touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” at bottom of Fig. 9) divided into a first mode (see “Normal mode” at lower right of Fig. 9) and a second mode (see “Low power mode” at lower left of Fig. 9) according to the mode control signal (see “OPERATION mode” at top of Fig. 9), wherein the touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” at bottom of Fig. 9) is configured so that a touch driving period (see narrow “ON” in Low power mode at bottom left of Fig. 9) in the second mode (see Low power mode at lower left in Fig. 9) of the touch synchronization signal (see bottom of Fig. 9) is shorter than (compare narrow “ON” in Low power mode at bottom left of Fig. 9 to wide “ON” in Normal mode at bottom right of Fig. 9) a touch driving period (see wide “ON” in Normal mode at bottom right of Fig. 9) in the first mode (see “Normal mode” at bottom right of Fig. 9) of the touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” at bottom of Fig. 9); and supplying a touch driving signal (During LPS1a, the touch driving signal is applied to all odd Y-electrodes. See left side of Fig. 1. During LPS1b, the touch driving signal is applied to all even Y-electrodes. See right side of Fig. 1. See also “The low-power scan form LPS1a and the low-power scan form LPS1b alternate to each other … the entire touch detection plane is scanned by performing each of the low-power scans LPS1a and LPS1b once” [0088]) to the display panel (including TP 1 and DP 2 taken together) during a touch driving period (see shorter “ON” at the lower left of Fig. 9; see wider “ON” at the lower right of Fig. 9) determined by the touch synchronization signal (see “OPERATION FOR TOUCH DETECTION” at bottom of Fig. 9).
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/01/2022